Filed 1/28/22 Stefanac v. Dome Construction Corp. CA1/2
             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
      California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
      certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
      been certified for publication or ordered published for purposes of rule 8.1115.



      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                               DIVISION TWO

       LANA STEFANAC,
       Plaintiff and Respondent,
                                                                    A162787
       v.
       DOME CONSTRUCTION                                            (Alameda County
       CORPORTATION,                                                Super. Ct. No. RG-2006-
                                                                    6919)
       Defendant and Appellant.


      Defendant Dome Construction Corporation (Dome) appeals from an
order denying its petition to compel plaintiff Lana Stefanac to arbitrate their
dispute. We affirm.
                                                   BACKGROUND
      The Parties and the General Setting
      Dome is a commercial construction company headquartered in San
Francisco. Stefanac is a carpenter who worked for Dome at various times,
most recently in 2020, at a construction site in Newark, the employment that
gave rise to the dispute here, which employment will be discussed in more
detail below.
      As described in a complaint Stefanac would come to file, she first
worked for Dome in 2017, at a site in Marin County. And according to that
complaint—which, of course, contains only allegations—Stefanac’s first



                                                            1
experience was not uneventful. To the contrary, Stefanac, a lesbian,
described that she was working at the BioMarin site in Novato alongside co-
workers Craig Bell and Joaquin Gutierrez. Gutierrez was using a heavy
wrecking bar to demolish flooring, and Stefanac suggested that Bell remove
his dark shades in the dimly lit work area. Bell then began taunting and
threatening her, making comments such as “Hit that bitch, Joaquin! Hit that
motherfucking bitch with the bar!” Bell also made vulgar sexual remarks
and comments about “shooting [plaintiff] in the motherfucking face.”
Stefanac reported this incident to the foreman, Doug Oram, superintendent
Mike Wade, human resources manager Michelle Austin, and field manager,
Steve Ballardo. Wade terminated Bell and informed the crew members they
could be terminated for similar behavior. And in doing so, he identified
Stefanac as the complainant.
      However, Stefanac alleged, this did not prevent similar behavior, but
rather made her “a target for further harassment, discrimination, and
retaliation that would recur on an ongoing and continuous basis for several
years.”
      In 2018, Stefanac first worked at a Dome site in San Mateo County.
And then, around June, she was working at the Boehringer Ingelheim site in
Newark, working alongside a coworker, Sam Fontana. In the words of the
complaint, “Fontana asked whether plaintiff was married or had a boyfriend.
Plaintiff replied that she was a lesbian and had a girlfriend. Fontana asked
whether plaintiff’s girlfriend was ‘hot’ and whether plaintiff ‘shared.’
Fontana stated something to the effect of, ‘I could eat pussy all night.’
Plaintiff clearly stated that these questions and comments were
inappropriate. Later that day, while they worked together in a two-person
lift, Fontana repeatedly pushed his clothed penis into plaintiff’s back and



                                        2
laughed. Plaintiff reported to Ballardo that Fontana was ‘perverted,’ but
Ballardo did not ask any questions about this or take any action to correct
Fontana’s misconduct.”
      In 2019, Stefanac was working at the Verily site in South San
Francisco. The carpenter foreman at the site, Rick Santaella told his crew
that Stefanac was responsible for having another worker fired for sexual
harassment, and said that no one should trust her. Later that day, crew
member Raul Garibaldi asked Stefanac in front of other crew members
whether what Santaella had stated was true. Stefanac stated that this was
not true, while the rest of the crew stared at her angrily. Later, when
Stefanac finished a job and asked Santaella what he wanted her to do next,
he “said something to the effect of, ‘You don’t want to know what I want you
to do next.’ His tone was malicious.”
      Stefanac alleged that Santaella’s announcement promoted the idea that
she was not to be trusted, specifically because she reported sexual
harassment. This subjected her “to an atmosphere of intimidation,
retaliation, and hatred. [Stefanac] reasonably feared for her safety and
career and had no reasonable choice but to quit working for [Dome] to protect
herself.” And she left her employment in or around August 2019.
      Despite the above, in early 2000, Stefanac “sought a new assignment”
with Dome, in her words hoping “that she would return to a safer and more
tolerant work environment.”
      It was not to be.
      The 2020 Employment
      As noted, it was Stefanac’s 2020 employment at Dome that gave rise to
the dispute here, the pertinent circumstances of which Stefanac did testify
about under oath. We thus quote from that testimony.



                                        3
      “On February 12, 2020, I was rehired at Dome and began working that
day at the Allogene site in Newark. I worked under the supervision of
[Santaella.] I was not asked to sign any papers before I started performing
labor at the site.
      “One of Santaella’s crew members was Miguel Mendoza (Mendoza), an
apprentice. On February 12, 2020, Mendoza repeatedly yelled homophobic
slurs and threats at the worksite. I complained about this conduct to
Santaella on my first day. Santaella stated that Mendoza was ‘young and
immature’ but did not take any action to stop Mendoza’s conduct.
      “On February 13, I again observed Mendoza using homophobic slurs
and making violent threats. I observed that Santaella was in the lunch
trailer near Mendoza and could clearly hear Mendoza. However, Santaella
took no action to stop Mendoza’s conduct.
      “On or about February 18, . . . I reported Mendoza’s conduct and
Santaella’s inaction to Vincenzo Piazza (Piazza), a Dome superintendent.
      “On February 18, . . . I was called into the Allogene site trailer by Mike
Wade (Wade), the superintendent. Wade told me that I needed to ‘re-sign’
some ‘pre-employment’ documents and told me I had ‘already signed’ them.
      “Wade had me sit at his laptop computer in the trailer. He told me to
click through a series of screens that were essentially blank. As I recall, I
had the option to click ‘ok’ on each page, which would produce my signature.
I did not see the documents I was signing, nor did I see any links to the
documents I was signing. I told Wade that I did not see the documents I was
supposed to sign. Wade told me just to sign them. Wade led me to believe
that I was only signing documents that I had previously seen and agreed to
sign. Wade did not offer to provide me the documents or direct me as to how
I could access them on the computer. He did not tell me that I could have



                                        4
more time to consider or review documents. My understanding was that I
was expected to quickly finish this routine task and return to my work. I
signed the documents sight unseen.
      “I do not recall ever signing an arbitration agreement with Dome prior
to February 18, 2020, or in connection with any other period that I worked for
Dome. I did not contemplate on February 18, 2020, that ‘re-signing’
documents would include an arbitration agreement.”
      The Proceedings Below
      On July 2, 2020, represented by Spencer Young and Ehud Appel of
Spencer Young Law, PC, Stefanac filed a complaint in Alameda County
Superior Court. It named one defendant, Dome, and alleged seven causes of
action for: harassment (FEHA); discrimination (FEHA); retaliation (FEHA);
failure to investigate and prevent harassment, discrimination, and
retaliation (FEHA); constructive discharge in violation of public policy;
breach of contract; and breach of the implied covenant of good faith and fair
dealing in contracts.
      On July 31, an attorney representing Dome wrote to Mr. Appel
regarding the preservation of evidence. The letter stated that the attorney
“will be representing [Dome’s] interests in connection with the claims
asserted by former employee Lana Stefanac in the above-mentioned lawsuit
in Alameda Superior Court.” The letter made no mention of arbitration.
      On September 10, Dome filed its answer. The answer asserted 29
affirmative defenses, the last of which alleged that Stefanac’s “claims are
barred because she failed to exhaust the grievance and arbitration procedure
in the collective bargaining agreement before commencement of the lawsuit.”
Nothing was said about any individual arbitration agreement.




                                       5
      Apparently both parties served discovery, as on October 23, Dome’s
attorney sent Mr. Appel an e-mail stating that Stefanac’s discovery responses
were overdue, and that Dome would be “forced to seek the intervention of the
court” if such responses were not forthcoming. The letter made no mention of
any arbitration agreement or duty to arbitrate.
      On November 6, Stefanac served verified, substantive discovery
responses and produced voluminous documents, specifically 396 pages of
documents, including medical records, text messages, e-mails, information
about witnesses, and specific details supporting Stefanac’s allegations.
      On December 2, the attorney for Dome requested a two-week extension
for its own discovery responses; counsel for Stefanac agreed, making such
responses due on December 29.
      On December 18, Mr. Appel received a letter from Dome’s attorney that
referred to an “arbitration agreement.”
      On December 29, Dome served its discovery responses that consisted
entirely of objections to every request. Dome did not answer a single
question or provide a single document, but rather invoked the claimed
arbitration agreement as a bar to every single request.
      On January 29, 2021, Dome filed a motion to compel arbitration and
stay proceedings. It was accompanied by a memorandum of points and
authorities, and several declarations, of Gary Dorfman, Dome’s accounting
systems supervisor; Wade, the Dome superintendent; Austin, Dome director
of human resources; Collin Cook, one of Dome’s attorneys; and some Dome
employees. Some of the declarations purported to authenticate exhibits, the
result of which was that Dome’s moving papers consisted of 240 pages.
      On February 17, Stefanac filed her opposition, which included her
declaration quoted in some detail above.



                                       6
      On February 24, Dome filed its reply along with six pages of
evidentiary objections, objecting to nine specific pieces of Stefanac’s
declaration, most of which objections were frivolous.1
      The motion was set for hearing on March 3, prior to which the trial
court had issued a tentative ruling denying the motion. Dome contested, and
argument was held, at which the attorney for Dome requested a statement of
decision. And on March 5, the trial court entered its decision, styled as
“Order—Motion to Compel Denied”—a comprehensive order indeed. After
setting forth in detail the procedural background, the order held as follows:




      1Three examples should suffice, objections numbered five, six and nine.
They are as follows:
“5. Wade had me sit at his        Lacks foundation/personal knowledge.
laptop in the trailer.            Evidence Code, §§ 403, 702[, subd.]
[Plaintiff’s Decl., ¶ 8, Page 2,  (a).)
Line 25.]                         Speculation. (Evidence Code, §§ 800
                                  et seq.).
“6. He told me to click through Best Evidence Rule. (Evidence Code,
a series of screens that were     § 1523[, subd.] (a).)
essentially blank. As I recall, Vague as to ‘documents I was
I had the option to click ‘ok’ on signing.’ (Evidence Code, § 765[,
each page, which would            subd.] (a).)
produce my signature. I did       Vague as to ‘links to documents I was
not see the documents I was       signing.’ (Evidence Code,
signing, nor did I see any links § 765[, subd.] (a).)
to the documents I was
signing.
[Plaintiff’s Decl., ¶ 8, Page 2,
Lines 26−28.]
“9. I signed the documents        Vague as to ‘documents.’ (Evidence
sight unseen.                     Code, § 765[, subd.] (a).)”
[Plaintiff’s Decl., ¶ 9, Page 3,
Lines 5−6.]



                                        7
      “The Court reviews the parties’ evidence to determine whether a valid
agreement to arbitrate exists and whether there are reasons why the
agreement is unenforceable. See Ramos v. Westlake Services LLC (2015)
242 Cal.App.4th 674, 685 [court must begin by determining whether plaintiff
signed the agreement containing an arbitration clause]. Based on the
extensive evidence presented by the parties, the Court concludes that
Defendant has not met its burden of proving the existence of a valid
arbitration agreement by a preponderance of the evidence. See Civil Code
section 1633.9 and Ruiz v. Moss Bros. Auto Group, Inc. (2014)
232 Cal.App.4th 836, 842 [(Ruiz)] [trial court may weigh conflicting evidence
to determine whether arbitration agreement exists]; and Ramos, supra,
242 Cal.App.4th at [p.] 685 [trial court serves as the trier of fact when
reviewing the parties’ conflicting evidence on a motion to compel arbitration].
      “The subject Employment-At-Will and Arbitration Agreement that
Plaintiff allegedly reviewed and signed on February 18, 2020, is attached to
the declaration of Gary Dorfman as Exhibit F. Mr. Dorfman, the current
accounting systems supervisor, states that the company uses a web-based
portal called Viewpoint for its onboarding process and for other business-
related reasons. Michael Wade, a superintendent, states in his declaration
that on February 18, 2020, he asked Plaintiff to go to his jobsite trailer at
Allogene, in Newark, to execute some employment documents by accessing
Viewpoint on his laptop computer. Plaintiff was called away from her duties
as a carpenter to go to the trailer. See OTO, LLC v. Kho (2019) 8 Cal.5th 111,
126−127 [procedural unconscionability could be found where employee is
asked to review and sign documents without prior notice while performing
his or her job duties]. When Plaintiff, who previously worked for Defendant
from 2017 to 2019, and who had been working at the Allogene project since



                                        8
February 12, 2020, asked Wade what she was signing, he told her that they
were the same documents that she had previously signed. Plaintiff states in
her declaration that she did not see the text of any documents, but she
nevertheless clicked the ‘ok’ button on each screen in order to produce an
electronic signature. When Plaintiff told Wade that she did not see the
documents or the links, he told her that she should just sign them. One of
the documents that she signed that day was the two-page, single-spaced
Employment-At-Will and Arbitration Agreement. None of the employees of
Defendant who submitted declarations supporting the motion to compel
arbitration states in their declarations that Plaintiff executed an arbitration
agreement electronically or in person when she worked for Defendant from
2017 to 2019. Plaintiff therefore had a reasonable basis to conclude that she
was not being asked to sign an agreement waiving her right to seek redress
through the courts should a dispute arise in connection with her employment.
The Court’s determination that Defendant failed to prove its claim that
Plaintiff voluntarily agreed to the terms of the arbitration agreement is also
supported by the fact that Plaintiff was not required to execute any
onboarding documents when she returned to Dome Construction Corporation
on February 12, 2020, and the fact that she had already made complaints of
workplace harassment to the carpenter foreman, Rick Santaella.”
      The order then described—and, we note, accurately—how “the facts in
this case bear a strong resemblance to those in Ruiz.” And the order
concluded as follows: “In this case, the Court is concerned that Plaintiff may
have been induced to execute certain agreements on Michael Wade’s laptop
that she did not have an opportunity to review. The Court is concerned the
company may have wanted to have Plaintiff sign the arbitration agreement
because it became concerned that she might file an employment action. The



                                       9
testimony presented by Defendant all concern the company’s custom and
standard practices when a new employee goes through the onboarding
process using Viewpoint. There is evidence, however, that Plaintiff was not
going through the onboarding process because she had already worked for
Defendant for nearly two-and-a-half years from 2017 to 2019. Michael Wade
states in his declaration that new employees who do not have computer
access will often use his computer in the jobsite trailer to execute documents
or to do their onboarding. Wade, however, does not say that his reason for
asking Plaintiff to go to the jobsite trailer on February 18, 2020, was to
review and complete documents necessary for the onboarding of new
employees. For example, Wade does not indicate that Plaintiff was told that
she had to select her health insurance or dental insurance plan.”
      Finally, the order expressly overruled all nine of Dome’s evidentiary
objections.
      On March 18, Dome filed 38 pages of material objecting to the court’s
order: 10 pages of “objections” and a 28-page declaration of Dome’s attorney
in claimed support of the objection. The objections cited to Code of Civil
Procedure sections 632 and 634, dealing with statements of decision.
      On March 23, notice of entry of order was filed, and on May 3, Dome
filed its appeal.
                                   DISCUSSION
      Introduction
      Dome’s brief has a three-page introduction that begins with the
assertion that the “trial court erred as a matter of law in holding that [Dome]
failed to establish the existence of a valid and enforceable arbitration
agreement.” The introduction then goes on at some length, in rather
repetitive language, with their claimed basis of its argument, some of which



                                       10
we excerpt here. Thus: “Under the California Supreme Court’s decision in
Rosenthal v. Great Western Fin. Securities Corp. (1996) 14 Cal.4th 394
[(Rosenthal)], allegations of fraud do not render a written contract void where
the contracting party had a reasonable opportunity to discover the real terms
of the contract, before signing it. Here, the trial court failed to assess
whether [Stefanac] had a reasonable opportunity to review the agreement
prior to its execution. [¶] In fact, the record contains evidence that
[Stefanac] had ample opportunity to review the agreement, prior to
electronically signing the agreement.”
      The introduction then asserts that “instead of acknowledging the record
evidence showing [Stefanac’s] ample opportunity to review” the agreement,
the trial court order “rests on four factual findings, all of which are unrelated
to this critical issue.” Then, after setting forth the essence of those factual
findings, the introduction concludes with this: “None of the facts relied on in
the trial court’s order supports a finding that [Stefanac] was denied the
requisite opportunity to review the agreement. In fact, the trial court’s order
makes no express determination about whether [Stefanac] had a reasonable
opportunity to review the agreement. . . . [¶] Nonetheless, on the bare basis
of these four factual findings, the trial court held that [Dome] had failed to
prove the existence of a valid and enforceable arbitration agreement.
However, Rosenthal controls and given that record evidence shows [Stefanac]
had an ample opportunity to review the agreement before signing it, the trial
court’s factual findings are insufficient as a matter of law to deny the
existence of a valid arbitration agreement.”
      Dome is very wrong, its argument way off the mark in several respects:
it misrepresents what the trial court did here; it ignores the fundamental




                                        11
principles of appellate review; and it misreads Rosenthal. On top of all that,
it is based on the wrong standard of review.
      The Standard of Review
      Dome begins its argument asserting that the standard of review is de
novo, saying this: “Arguments presenting pure questions of law, not
involving the resolution of disputed facts, are subject to the reviewing court’s
de novo review. [Citations.] Accordingly, this court may give no deference to
the trial court’s ruling and instead decides the matter anew. (Ibid.) Such
independent review is warranted when the appellate court is in as good a
position (or better) than the trial court to decide the issue . . . .”
      Passing over the obvious misstatement referring to cases “not involving
the resolution of disputed facts,” Dome ignores the law set forth in numerous
cases, including from this District—indeed, this very court. Illustrative is our
opinion in Robertson v. Health Net of California, Inc. (2005) 132 Cal.App.4th
1419 (Robertson), where we noted as follows: “There is no uniform standard
of review for evaluating an order denying a motion to compel arbitration.
[Citation.] If the court’s order is based on a decision of fact, then we adopt a
substantial evidence standard. [Citations.] Alternatively, if the court’s
denial rests solely on a decision of law, then a de novo standard of review is
employed. [Citations.]” (Robertson, supra, 132 Cal.App.4th at p. 1425;
accord, Carlson v. Home Team Pest Defense, Inc. (2015) 239 Cal.App.4th 619,
630 [Division Four].)
      Here, as noted, the trial court dealt with factual issues, as the
substance of its order expressly noted, beginning with the recognition that it
“reviews the parties’ evidence to determine whether a valid agreement to
arbitrate exists and whether there are reasons why the agreement is
unenforceable.” The trial court addressed various factual issues as quoted



                                         12
above, dealing with Stefanac’s testimony as well as that of Wade. And the
trial court appropriately drew various inferences from that testimony, and
decided, based on its thorough analysis, that Dome had not met its burden of
proving the existence of a valid arbitration agreement by a preponderance of
the evidence—a burden, of course, Dome was required to meet. (Engalla v.
Permanente Medical Group (1997) 15 Cal.4th 951, 972.)
      In short, the decision is “one of fact,” and our review is for substantial
evidence. And there is plenty.2
      The Decision is Supported by Substantial Evidence
      We begin by noting that while Dome’s brief gives lip service to the facts
the trial court did decide, the brief throughout refers to the other evidence it
asserts the trial court did not consider, as though this is of some significance.
It is not, for several reasons, beginning with the fundamental appellate
principle that all evidence must be viewed most favorably to Stefanac and in
support of the decision. (Nestle v. City of Santa Monica (1972) 6 Cal.3d 920,
925−926; Foreman & Clark Corp. v. Fallon (1971) 3 Cal.3d 875, 881; see In re
Marriage of Hoffmeister (1987) 191 Cal.App.3d 351, 358 [“Where statement of


      2 Despite its assertion that review is de novo, Dome’s opening brief
inexplicably ends with a brief argument II that “the record fails to contain
substantial evidence in support of the trial court’s decision.” The argument
includes two sub-parts, the first of which asserts that “substantial evidence
does not support the trial court’s determination that [Dome] failed to prove
the existence on an arbitration agreement,” going on to assert that “the
record here provides no basis for rejecting [Dome’s] evidence demonstrating
the existence of a valid and enforceable arbitration agreement. The
‘daunting’ substantial evidence standard of review is therefore readily
surmountable.” And the second asserts that “on this record, no reasonable
factfinder would conclude that [Stefanac] was denied an opportunity to
review the arbitration agreement.”
      As will be seen, such assertions are in utter disregard of the rules of
appellate review.


                                       13
decision sets forth the factual and legal basis for the decision, any conflict in
the evidence or reasonable inferences to be drawn from the facts will be
resolved in support of the determination of the trial court decision”].)
      Two fundamental corollaries to the substantial evidence rule are the
“conflicting evidence” rule and the “conflicting inferences” rule, both of which
require that we view the record in the light most favorable to Stefanac and to
resolve all evidentiary conflicts and indulge all reasonable inferences in
support of the decision. (Leung v. Verdugo Hills Hosp. (2012) 55 Cal.4th 291,
308; In re Marriage of Mix (1975) 14 Cal.3d 604, 614.) More specifically,
under the “conflicting evidence” rule, we resolve all evidentiary conflicts in
favor of Stefanac and affirm so long as the evidence favoring Stefanac is
sufficient to support the judgment. (Shamblin v. Brattain (1988) 44 Cal.3d
474, 479 [conflicting evidence in declarations and affidavits].) Similarly,
under the rule of conflicting inferences, we must indulge all reasonable
inferences in favor of Stefanac. (County of Kern v. Jadwin (2011)
197 Cal.App.4th 65, 72−73.)3
      Dome’s attempt to point to other evidence it claims supports it is
misguided, as we must affirm even if there is substantial contrary evidence.

      3 Indeed, the rule of conflicting inferences defeats Dome even if the
evidence was, as Dome might be said to urge it, undisputed. As the Supreme
Court has confirmed, citing numerous authorities, “[I]t is settled that when
conflicting inferences may be drawn from undisputed facts, the reviewing
court must accept the inference drawn by the trier of fact so long as it is
reasonable. (Hamilton v. Pacific Elec. Ry. Co. (1939) 12 Cal.2d 598, 602−603;
Mah See v. North American Acc. Ins. Co. (1923) 190 Cal. 421, 426 [overruled
on other grounds in Zuckerman v. Underwriters at Lloyd’s (1954) 42 Cal.2d
460, 474]; see 9 Witkin, Cal. Procedure [(5th ed. 2008)] Appeal, § 376, pp.
434−435; Eisenberg et al., Cal Practice Guide: Civil Appeals and Writs [(The
Rutter Group 2016)] ¶ 8:60, p. 8-29.)” (Boling v. Public Employment
Relations Bd. (2018) 5 Cal.5th 898, 913.)



                                        14
(See Bowers v. Bernards (1984) 150 Cal.App.3d 870, 874.) As the court put it
in Pope v. Babick (2014) 229 Cal.App.4th 1238, 1245, “We do not review the
evidence to see if there is substantial evidence to support the losing party’s
version of events, but only to see if substantial evidence exists to support the
verdict in favor of the prevailing party.”
      In short, Dome’s argument is based on a version of the record that is
contrary to all principles of appellate review—not to mention that it fails to
address the significance of the trial court’s finding that it failed to meet its
burden of proof. In light of this, Dome has a heavy, perhaps insurmountable,
burden on appeal, as set forth, for example, in Sonic Manufacturing
Technologies, Inc. v. AAE Systems, Inc. (2011) 196 Cal.App.4th 456, 466
(Sonic): “ ‘Thus, where the issue on appeal turns on a failure of proof at trial,
the question for a reviewing court becomes whether the evidence compels a
finding in favor of the appellant as a matter of law. [Citations.] Specifically,
the question becomes whether the appellant’s evidence was
(1) “uncontradicted and unimpeached” and (2) “of such a character and
weight as to leave no room for a judicial determination that it was
insufficient to support a finding.” ’ (In re I.W. (2009) 180 Cal.App.4th 1517,
1527−1528.)” (Accord, Los Angeles County Dept. of Children & Family
Services v. Superior Court (2013) 215 Cal.App.4th 962, 967.)
      The Supreme Court described the same principle over 75 years ago, in
Roesch v. De Mota (1944) 24 Cal.2d 563, observing as follows: “In substance
the trial court found and concluded that the plaintiffs and those equally
charged with them in sustaining the burden had not proved payment by a
preponderance of evidence. The problem here is not whether the appellants
on the issue of payment failed to prove their case by a preponderance of the
evidence. That was a question for the trial court and it was resolved against



                                        15
them. The question for this court to determine is whether the evidence
compelled the trial court to find in their favor on that issue.” (Id. at
pp. 570−571.)
      One recent case described the burden imposed by Sonic this way:
“ ‘ “[w]here, as here, the judgment is against the party who has the burden of
proof, it is almost impossible for him to prevail on appeal by arguing the
evidence compels a judgment in his favor. That is because unless the trial
court makes specific findings of fact in favor of the losing [party], we presume
the trial court found the [party’s] evidence lacks sufficient weight and
credibility to carry the burden of proof. [Citations.] We have no power on
appeal to judge the credibility of witnesses or to reweigh the evidence.” ’
[Citation.] ‘The appellate court cannot substitute its factual determinations
for those of the trial court; it must view all factual matters most favorably to
the prevailing party and in support of the judgment. [Citation.]
‘ “All conflicts, therefore, must be resolved in favor of the respondent.’
[Citation.]” [Citation.]’ [Citation.]” (Fabian v. Renovate America, Inc. (2019)
42 Cal.App.5th 1062, 1067.)
      The trial court held that the facts here mirrored those in Ruiz, supra,
232 Cal.App.4th 836, which affirmed the denial of a motion to compel
arbitration in a setting, like that here, that involved an electronic signing of
the arbitration agreement. (Ruiz, at pp. 838, 840.) While the factual issues
there were different than those here, suffice to say that the trial court
determined that the moving party failed to prove the existence of a valid
arbitration agreement, a required element of a motion to compel arbitration.
Ruiz was just another case so holding, joining many others, including these:




                                        16
      Fabian v. Renovate America, Inc., supra, 42 Cal.App.5th at p. 1069
[defendant failed to prove plaintiff electronically signed contract because
defendant did not explain “Docusign” process];
      Long v. Provide Commerce, Inc. (2016) 245 Cal.App.4th 855, 867
[consumer did not agree to website’s terms of use containing an arbitration
clause in a hyperlink because the terms of use were not conspicuous]; and
      Ramos v. Westlake Services LLC, supra, 242 Cal.App.4th at p. 690
[plaintiff relied on a translated version of agreement that did not contain an
arbitration clause].
      Dome’s brief quotes the trial court’s order finding that Stefanac “had a
reasonable basis to conclude that she was not being asked” to waive her right
to go to court, and that Dome “failed to prove its claim that [Stefanac]
voluntarily agreed” to the arbitration agreement. So far, so good. Dome’s
brief then goes on to say this: “The trial court’s order notes that the parties
submitted ‘extensive evidence’—but conspicuously only discusses four specific
facts in support of its reasoning. [Citation.]” And, the opening brief goes on,
the trial court ignored that “the agreement was readily available for
[Stefanac] to read” and that she had ample notice that she was signing an
arbitration agreement and a “reasonable opportunity to review it.” Dome’s
brief ends with this sub-argument: “The trial court erred by failing to make a
finding as to whether [Stefanac] had a reasonable opportunity to review the
arbitration agreement, before signing it.”
      However inappropriate such generic claims may be, they pale in
comparison to this specific assertion by Dome: “When [Stefanac] reviewed
and signed the Agreement, Superintendent . . . Wade was present in [Dome’s]
jobsite trailer to answer any questions about the Viewpoint platform and the
documents that [she] was reviewing and executing. [Citation.] As a



                                       17
practice . . . Wade does not pressure employees into signing any agreement.
[Citation.] Employees may review the documents at their own pace.
[Citation.] Wade will also provide a printed copy of the documents to any
employee upon request. [Citation.] [¶] In his declaration, . . . Wade noted
that when [she] reviewed and signed the documents, he did not recall
[Stefanac] asking any questions about the onboarding documents or the
Agreement. [Citation.] Wade further noted that he has never instructed or
asked any employee to sign a documents or agreement before first having the
opportunity to review the document. [Citation.]” In light of the law of
substantial evidence review, all we can say is “wow.”
      Finally we note that Rosenthal is hardly all that Dome cracks it up to
be. While it says what it says, it certainly does not hold that an “opportunity
to review” trumps all else, as manifest by the decisions in the cases noted
above denying arbitration for failure to prove a valid arbitration agreement.
Moreover, among other things Rosenthal says that “[a] contract may,
however, be held wholly void, despite the parties’ apparent assent to it, when,
“ ‘without negligence on his part, a signer attaches his signature to a paper
assuming it to be a paper of a different character.” ’ ” (Rosenthal, supra,
14 Cal.4th at p. 420.)
      Were all that not enough, we note Code of Civil Procedure
section 1281.2, which provides that even if the moving party establishes the
existence of a written agreement to arbitrate—which, as noted, Dome did not
do here—arbitration will be denied if “[g]rounds exist for recission of the
agreement.” Such grounds exist here where the evidence supports fraud or
mistake. (See Civ. Code, §§ 1550, 1567, 1572, 1573, 1577.)4


      4In light of the result we reach, we need not discuss Stefanac’s
alternative argument that Dome waived any right to compel arbitration by

                                       18
                                DISPOSITION
      The order denying the motion to compel arbitration is affirmed.
Stefanac shall recover her costs on appeal.




its delay and its use of the legal process in obtaining discovery. (See, e.g.,
Burton v. Cruise (2010) 190 Cal.App.4th 939; Zamora v. Lehman (2010)
186 Cal.App.4th 1; and Davis v. Continental Airlines, Inc. (1997)
59 Cal.App.4th 205.)



                                        19
                                  _________________________
                                  Richman, Acting P.J.


We concur:


_________________________
Stewart, J.


_________________________
Miller, J.




Stefanac v. Dome Construction Corporation (A162787)




                             20